UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6273



KAREN CHANITA POWELL,

                                           Petitioner - Appellant,

          versus


BARBARA J. WHEELER,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-670-7)


Submitted:   July 14, 2005                 Decided:   July 22, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karen Chanita Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Karen Chanita Powell, a state prisoner, seeks to appeal

the district court’s order dismissing her petition filed under 28

U.S.C. § 2254 (2000) without prejudice for failure to exhaust state

court remedies.    The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

her constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).     We have independently reviewed the

record and conclude that Powell has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                               - 2 -